

Apollo Global Management, LLC
9 West 57th Street
New York, NY 10019
June 4, 2013


Personal and Confidential
Christopher Weidler
124 Barchester Way
Westfield, NJ 07090


Dear Chris:


We are pleased to confirm the following terms in connection with your employment
at Apollo Management Holdings, L.P. (together with its affiliated investment
management companies, the "Company"), effective upon your Start Date (detailed
below). Unless otherwise defined herein, capitalized terms shall have the
meaning set forth at the end of this letter.


•
Position & Reporting. You will be employed by the Company as Controller and
Chief Accounting Officer of Apollo Global Management (“AGM”). You will report to
the Chief Financial Officer, Martin Kelly, or his successor.



•
Start Date and Assurances. Your employment with the Company shall begin on
September 3, 2013 (or such earlier date on which you commence employment with
the Company) (such actual date of employment commencement, the “Start Date”).
You represent that (i) you are not a party to any agreement that would prohibit
you from entering into employment with the Company; (ii) no trade secret or
proprietary information belonging to your previous employer will be disclosed by
you at the Company and no such information, whether in the form of documents
(electronic or otherwise), memoranda, software, etc., will be retained by you or
brought with you to the Company; and (iii) you have brought to the Company’s
attention and provided it with a copy of any agreement that may impact your
future employment with the Company or performing the services contemplated,
including but not limited to any non-disclosure, non-competition,
non-solicitation or invention assignment agreements containing future work
restrictions. You represent that prior to the Start Date you will not take any
actions on behalf of the Company or engage in any discussions or communications
on behalf of the Company, including, without limitation, with any prospective
Company employees or other service providers. You further represent to the
Company that you possess any licenses or certifications necessary for you to
perform such services.



•
Annual Base Salary. You will be entitled to an annual base salary at the rate of
$400,000 (the “Base Salary”), which base salary shall be paid in installments
not less frequently than monthly. This is an exempt position, therefore no
overtime will be granted.



•
Annual Bonus. You may be eligible to receive an annual bonus (the “Bonus”) in
addition to your Base Salary and in an amount to be determined by the Company in
its discretion. For services performed in 2013, your guaranteed Bonus will be
$700,000, less applicable withholdings (the “2013 Guaranteed Bonus”). The 2013
Guaranteed Bonus will be paid to you in cash, and will be paid when bonuses are
generally paid to other similarly situated employees, provided that you have not
been terminated for Cause nor provided notice of your resignation prior to the
Bonus payment date. All future Bonuses are not guaranteed and any Bonus payable
to you is dependent upon your performance and the performance of the Company.
All future Bonuses will be paid in accordance





with the Company’s Incentive Program (as defined below) and shall be paid when
bonuses are generally paid to other similarly situated employees, provided that
you are employed on the payment date and you have not provided notice of your
resignation prior to the Bonus payment date.


•
Plan Grant. Subject to approval by the Committee that administers the Plan, on
the last day of the calendar quarter that includes the Start Date, you shall be
granted (the “Plan Grant”) restricted share units (“RSUs”) under the Apollo
Global Management, LLC 2007 Omnibus Equity Incentive Plan (the “Plan”) having an
aggregate value equal to $1,000,000 based on the average closing price of an
Apollo Global Management, LLC Class A share on the New York Stock Exchange for
the ten trading days preceding the grant date (rounded down to the nearest whole
share). Each RSU shall be granted pursuant to the Plan and subject to such other
terms and conditions as generally apply to Plan participants, including your
continued employment through each vesting date. The RSUs will vest over a period
of six (6) years, as follows: (i) 4/24 of the grant will vest on the first
anniversary of the grant date; and (ii) the remaining balance will vest in 20
substantially equal quarterly installments thereafter.



•
Incentive Program. For any year that your actual compensation exceeds $250,000,
a portion of your total compensation for services performed in that year will be
deferred and payable pursuant to the Company’s incentive compensation program
(the “Incentive Program”) as in effect for such year to the same extent as
applicable to similarly situated employees of the Company generally, as
determined by the Company prior to the start of such year (for purposes of
clarity, your Base Salary shall not be subject to deferral under the Incentive
Program but shall be included in the calculation of your total compensation).
Presently, it is anticipated that the percentage of your cash compensation that
will be deferred under the Incentive Program is as follows:



10% of compensation to $500,000;
20% of compensation from $500,001 to $1,000,000;
25% of compensation from $1,000,001 to $2,000,000; and
30% of compensation in excess of $2,000,001.


The Company reserves the right to change the foregoing schedule at any time to
the extent permitted under Section 409A of the U.S. Tax Code. Currently, any
amounts payable under the Incentive Program will be subject to payment in the
form of equity of Apollo Global Management, LLC or an Affiliate and shall vest
in 3 equal annual installments commencing on the last day of the year following
the year in which the services were performed, which vesting shall be contingent
on your continued service as an employee on each vesting date. All amounts that
vest shall be paid within the short-term deferral period provided under U.S.
Treas. Reg. §1.409A-1(b)(4).


•
AGM Incentive Pool. You may be awarded a contingent profits interest in the
Company’s Affiliate, AGM Incentive Pool, L.P. (the “Incentive Pool”), pursuant
to the AGM Incentive Participation Plan (as in effect from time to time, the
“AGM Incentive Plan”). The Incentive Pool may make discretionary distributions
to you on an annual basis subject to the terms and conditions of the AGM
Incentive Plan. To the extent that the Incentive Pool makes any such
distributions to you in recognition of the services you perform during the 2013
calendar year, then the amount of the 2013 Guaranteed Bonus, respectively, shall
be reduced by an equivalent amount.



•
Benefit Plans. You will be eligible to participate in the various group health,
disability and life insurance plans and other employee programs, including sick
and vacation time, as generally are offered by the Company to similarly situated
employees from time to time. Specifically, with respect to vacation, you will be
entitled to 4 weeks of vacation per year subject to applicable Company





- 2 -
policies. No more than five days of accrued but unused vacation shall be carried
forward past the end of any calendar year.


•
Indemnification. You shall be entitled to coverage under a director and officer
liability insurance policy on terms and conditions no less favorable than those
that apply to similarly situated executives.



•
Notice Entitlement. The Company may terminate your employment with or without
Cause. The period of notice that we will give you to terminate your employment
without Cause is 90 days. The Company may terminate your employment for Cause
without notice. You agree to give the Company 90 days notice should you decide
to leave the Company for any reason. We reserve the right to require you not to
be in the Company’s offices and/or not to undertake all or any of your duties
and/or not to contact Company clients, colleagues or advisors (unless otherwise
instructed) during all or part of any period of notice of your termination of
service. During any such period, you remain a service provider to the Company
with all duties of fidelity and confidentiality to the Company and subject to
all terms and conditions of your employment and should not be employed or
engaged in any other business.



•
Payment in lieu of notice. Subject to the “Employment in Good Standing;
Compliance” section below, we reserve the right to pay you in lieu of notice on
a termination without Cause.



•
Political Contributions. Except as otherwise disclosed to the Company in
writing, in the past two years neither you nor your spouse: (i) has donated to a
state or local political campaign in any of the fifty states or Washington D.C.;
or (ii) has donated to a candidate for any federal office if such candidate held
any state or local political office at the time of the contribution.



•
Confidentiality. You will not disclose or use at any time, either prior to your
termination of employment or service with the Company and its Affiliates or
thereafter, any Confidential Information of which you are or become aware,
whether or not such information is authored or developed by you, except to the
extent that (i) such disclosure or use is directly related to and required by
your good faith performance of duties to the Company or any of its Affiliates,
or (ii) such disclosure is required to be made by law or any court or
legislative body with jurisdiction over you; provided, that you shall provide
ten (10) days’ prior written notice to the Company of such disclosure so that
the Company may seek a protective order or similar remedy; and provided,
further, that, in either case set forth above, you inform the recipients that
such information or communication is confidential in nature. Except to the
extent publicly disclosed, you acknowledge and agree that this letter agreement
and its provisions constitute Confidential Information of the Company and its
Affiliates and that any documents, information or reports received by you from
the Company and its Affiliates shall be treated as confidential and proprietary
information of the Company and its Affiliates. Nothing contained herein shall
preclude you from disclosing Confidential Information to your personal legal and
financial advisor(s), provided that you inform such advisor(s) that the
information is confidential in nature and receive assurances that the advisor(s)
shall not disclose such information except as required by law.



•
No Solicitation or Competition. In consideration of the above, during your
employment with or provision of services to the Company and for 6 months
thereafter, you shall not directly or indirectly (including through another
person) (a) induce or attempt to induce: (i) any employee of the Company or any
of its Affiliates to leave the employment of the Company or such Affiliate or
(ii) any person who was an employee of the Company or its Affiliates within the
previous 12 months, to take up employment or engagement in a similar capacity
with a Competitive Business, or in any way interfere with or modify the
relationship between the Company or any such Affiliate, on the one hand, and any
employee thereof, on the other hand, (b) on behalf of a Competitive Business
employ or engage any



- 3 -
person who was an employee of the Company or any Affiliate of the Company within
the preceding 12 months, or (c) solicit any customer, supplier, investor or
other business relation of the Company or any Affiliate of the Company with whom
you have dealt during the 12 months prior to your employment termination or in
respect of whom you were, on termination of employment, in possession of,
Confidential Information, to reduce or cease doing business with the Company or
such Affiliate. You further agree that, during your employment with or provision
of services to the Company and, for 3 months thereafter, you will not, directly
or indirectly (including through another person) (a) engage in any Competitive
Business for your own account, (b) enter the employ of, or render any services
to, any person engaged in any Competitive Business, or (c) acquire a material
financial interest in any Competitive Business. Nothing herein shall, however,
prohibit you from being a passive owner of not more than 2% of the outstanding
stock of any class of a company or corporation that is publicly quoted or
listed, so long as you have no active participation in the business of such
company or corporation. As used in this letter agreement: (i) “person” means an
individual, a corporation, limited liability company, partnership, association,
trust or any other entity; and (ii) activity undertaken “directly or indirectly”
includes any direct or indirect ownership or profit participation interest in
such enterprise, whether as an owner or a stockholder, member, partner, joint
venturer or otherwise, and includes any direct or indirect participation in such
enterprise as an employee, consultant, director, officer, licensor of technology
or otherwise.


•
Nondisparagement. You agree that you will not, whether during your employment or
thereafter, directly or indirectly, make or ratify any statement, public or
private, oral or written, to any person that disparages, either professionally
or personally, the Company or any of its Affiliates, past and present, and each
of them, as well as its and their trustees, directors, officers, members,
managers, partners, agents, attorneys, insurers, employees, stockholders,
representatives, assigns, and successors, past and present, and each of them.



•
Remedies; Severability. Because your services are unique and you have had and
will have access during the course of your employment to Confidential
Information, money damages would be an inadequate remedy for any breach of the
restrictive covenants contained in this letter agreement (including, without
limitation, those regarding confidentiality, nonsolicitation, noncompetition and
nondisparagement) (the “Protective Covenants”). Therefore, in the event of a
breach or threatened breach of any provision of a Protective Covenant, the
Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor at law or in equity, (a) apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof
(without posting a bond or other security) and/or (b) cease any continuation of
payments or benefits to you otherwise called for by this letter agreement. If
any provision of this letter agreement shall be held invalid, illegal or
unenforceable in any jurisdiction for any reason, including, without limitation,
the duration of such provision, its geographical scope or the extent of the
activities prohibited or required by it, then, to the fullest extent permitted
by law, (a) all other provisions hereof shall remain in full force and effect in
such jurisdiction and shall be liberally construed in order to carry out the
intent of the parties hereto as nearly as may be possible, (b) such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision hereof, and (c) any court or arbitrator
having jurisdiction thereover shall have the power to reform such provision to
the extent necessary for such provision to be enforceable under applicable law.
You hereby acknowledge and agree with the Company that (x) each of the
Protective Covenants is an entirely separate, severable and independent covenant
and restriction on you; (y) the duration, extent and application of each of the
Protective Covenants is no greater than is necessary for the protection of the
goodwill and trade connections of the business of the Company; and (z) in the
event that any restriction on you contained in the Protective Covenants shall be
found void but would be valid if some part thereof were deleted, such
restrictions shall apply with any such deletion as may be necessary to make it
valid and effective.



- 4 -
•
Subsequent Engagement. Notwithstanding anything to the contrary contained
herein, while you are employed by the Company, prior to accepting (or entering
into a written understanding that provides for your) employment or consulting
engagement with any person or entity unrelated to the Company, you will provide
(i) written notice to the Company of such offer, it being understood that your
acceptance of any such offer before seven (7) days have elapsed following such
notice shall be treated as a termination by the Company for Cause, and (ii) a
copy of the paragraph entitled “No Solicitation or Competition” herein to any
such prospective employer or service recipient, with a copy provided
simultaneously to the Company. You shall promptly notify the Company of your
acceptance of employment with, or agreement to provide substantial services to,
any entity unrelated to the Company for 6 months from and after your employment
termination date.



•
Employment in Good Standing; Compliance. As you are aware, the firm is subject
to and has various compliance procedures in place. Accordingly, you understand
that your continued association with the Company and corresponding payment of
the foregoing amounts will be subject to your continued employment in good
standing, which will include, among other things, your adherence to the
Company’s policies and procedures and other applicable compliance manuals
(including, without limitation, obligations with regard to confidential
information), copies of which will be made available to you. You agree to
execute any customary forms and agreements in connection therewith.



•
Choice of Law; Arbitration; Waiver of Jury Trial. This letter agreement shall be
governed by and construed in accordance with the laws of the State of New York
(without regard to any conflicts of laws principles thereof that would give
effect to the laws of another jurisdiction), and any dispute or controversy
arising out of or relating to this letter agreement or your employment, other
than injunctive relief as provided in this letter agreement, will be settled
exclusively by arbitration, conducted before a single arbitrator in New York,
New York (applying New York law) in accordance with, and pursuant to, the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (the “Association”). The decision of the arbitrator will
be final and binding upon the parties hereto. Any arbitral award may be entered
as a judgment or order in any court of competent jurisdiction. Either party may
commence litigation in court to obtain injunctive relief in aid of arbitration,
to compel arbitration, or to confirm or vacate an award, to the extent
authorized by the Federal Arbitration Act or the New York Arbitration Act. The
Company and you will share the Association administrative fees, the arbitrator’s
fee and expenses. Each party shall be responsible for such party’s attorneys’
fees. IF THIS AGREEMENT TO ARBITRATE IS HELD INVALID OR UNENFORCEABLE THEN, TO
THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, YOU AND WE
HEREBY WAIVE AND COVENANT THAT YOU AND WE WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN
WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY MATTERS
CONTEMPLATED HEREBY, WHETHER NOW OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AND AGREE THAT ANY OF THE COMPANY OR ANY OF ITS
AFFILIATES OR YOU MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE COMPANY
AND ITS AFFILIATES, ON THE ONE HAND, AND YOU, ON THE OTHER HAND, IRREVOCABLY TO
WAIVE THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN SUCH
PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THAT ANY PROCEEDING
PROPERLY HEARD BY A COURT UNDER THIS AGREEMENT WILL INSTEAD BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.





- 5 -


•
Miscellaneous. This letter agreement may not be modified or amended unless in
writing signed by the undersigned parties. Any notice required hereunder shall
be made in writing, as applicable, to the Company in care of the Global Head of
Human Resources at her principal office location or to you at your home address
most recently on file with the Company. Except for an assignment by the Company
of this letter agreement to an Affiliate, this letter agreement may not be
assigned by the parties other than as expressly provided herein. This letter
agreement may be executed through the use of separate signature pages or in any
number of counterparts, with the same effect as if the parties executing such
counterparts had executed one counterpart.



[Continues on next page]










































- 6 -
The effectiveness of these terms is subject to your execution and return of this
letter agreement on or before June 11, 2013 and is subject to customary
background and reference checks. This letter agreement constitutes the entire
agreement between the parties in relation to its subject matter and supersedes
any previous agreement or understanding between the parties relating thereto
(except that any obligations contained in any such agreement in favor of the
Company or any of its Affiliates requiring you to maintain confidentiality or
honor other restrictive covenants shall survive in accordance with their terms),
and you confirm that in signing this letter agreement you have not relied on any
warranty, representation, assurance or promise of any kind whatsoever other than
as are expressly set out in this letter agreement or in the plans or documents
referenced herein.


Sincerely,


/s/ Lisa Barse Bernstein


Lisa Barse Bernstein
Global Head of Human Resources




Agreed and accepted:






/s/ Christopher Weidler
Christopher Weidler






6/19/2013____________

Date
“Affiliate” of the Company means any other person that directly or indirectly
through one or more intermediaries controls, is controlled by or is under common
control with the Company and shall include, without limitation,
Apollo-affiliated management companies, funds, and managed accounts.


“Cause” means a termination of your employment, based upon a finding by the
Company, acting in good faith, after the occurrence of any of the following: (a)
you are convicted or charged with a criminal offense; (b) your violation of law
in connection with any transaction involving the purchase, sale, loan or other
disposition of, or the rendering of investment advice with respect to, any
security, futures or forward contract, insurance contract, debt instrument,
financial instrument or currency; (c) your dishonesty, bad faith, gross
negligence, willful misconduct, fraud or willful or reckless disregard of duties
in connection with the performance of any services on behalf of the Company or
any of its Affiliates or your engagement in conduct which is injurious to the
Company, monetarily or otherwise; (d) your intentional failure to comply with
any reasonable directive by a supervisor in connection with the performance of
any services on behalf of the Company; (e) your intentional breach of any
material provision of this document or any other agreements of the Company or
any of its Affiliates; (f) your material violation of any written policies
adopted by the Company or its Affiliates governing the conduct of persons
performing services on behalf of the Company or such Affiliate or your
non-adherence to the Company’s policies and procedures or other applicable
Company compliance manuals; (g) the taking of or omission to take any action
that has caused or substantially contributed to a material deterioration in the
business or reputation of the Company or any of its Affiliates, or that was
otherwise materially disruptive of their business or affairs; provided, however,
that the term Cause shall not include for this purpose any mistake of judgment
made in good faith with respect to any transaction respecting a portfolio
investment for an account managed by the Company; (h) the failure by you to
devote a significant portion of time to performing services as an agent of the
Company without the prior written consent of the Company, other than by reason
of death or Disability; (i) the obtaining by you of any material improper
personal benefit as a result of a breach by you of any covenant or agreement
(including, without limitation, a breach by you of the Company's code of ethics
or a material breach by you of other written policies furnished to you relating
to personal investment transactions or of any covenant, agreement,
representation or warranty contained in any limited partnership agreement); or
(j) your suspension or other disciplinary action against you by an applicable
regulatory authority; provided, however, that if a failure, breach, violation or
action or omission described in any of clauses (d) to (g) is capable of being
cured, you have failed to do so after being given notice and a reasonable
opportunity to cure. As used in this definition, “material” means “more than de
minimis.”


“Competitive Business” means (i) any alternative asset management business
(other than the business of the Company, its successors or assigns or
Affiliates) in which more than 25% of the total capital committed is third party
capital, that advises, manages or invests the assets of and/or makes investments
in private equity funds, hedge funds, collateralized debt obligation funds,
commercial mortgages, commercial real estate related investments, residential
mortgages, residential real estate related investments, business development
corporations, special purpose acquisition companies, life settlement
investments, life insurance company asset investment vehicles, credit-based
asset management vehicles, leveraged loans or other alternative asset investment
vehicles, (ii) Persons who manage, advise or own such investment vehicles, (iii)
any proprietary investing desk of an investment bank or commercial bank, or (iv)
Persons who provide material banking, advisory or other professional services to
any Person described in clauses (i),(ii) or (iii).


“Confidential Information” means information that is not generally known to the
public and that is or was used, developed or obtained by the Company and its
Affiliates, including but not limited to, (i) information, observations,
procedures and data obtained by you while employed by or providing services


- 8 -
to the Company or any of its Affiliates, (ii) products or services, (iii) costs
and pricing structures, (iv) analyses, (v) performance data, (vi) computer
software, including operating systems, applications and program listings, (vii)
flow charts, manuals and documentation, (viii) data bases, (ix) accounting and
business methods, (x) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, (xi) investors, customers, vendors, suppliers and investor, customer,
vendor and supplier lists, (xii) other copyrightable works, (xiii) all
production methods, processes, technology and trade secrets, (xiv) this letter
agreement and nonpublic agreements of the Company and its Affiliates, (xv)
investment memoranda and investment documentation concerning any potential,
actual or aborted investments, (xvi) compensation terms, levels, and
arrangements of employees and other service providers of the Company and its
Affiliates, and (xvii) all similar and related information in whatever form.
Confidential Information will not include any information that is generally
available to the public prior to the date you propose to disclose or use such
information.. For this purpose, Confidential Information will be deemed
generally available to the public only if all material features comprising such
information have been published in combination.


“Disability” means (i) you are not able to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or (ii) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, you are receiving income replacement benefits for a
period of not less than three (3) months under an accident or health plan
covering employees of the Company. The determination of whether or not a
Disability exists for purposes of this letter agreement shall be made by a
physician selected by the Company and reasonably acceptable to you and who is
qualified to give such professional medical assessment.




















































- 9 -

